Per Curiam,
The libel in this case alleges as a ground for divorce, cruel and barbarous treatment and indignities to the person rendering the condition of the husband intolerable and his life burdensome. The record presents nearly 400 pages of printed testimony, and after a careful examination by the master he concluded, that many of the witnesses who were called threw no light on the situation, and bases his findings of fact upon the testimony of the parties themselves and their son. The parties had lived together for over seventeen years in apparent amity before this action was commenced. Many isolated examples of bad temper and painful scenes are specified, but evidently they were not considered of sufficient importance to change their manner of living. The record is unusual in that, there is no charge of immorality or *323dissipation by either party, or from causes induced by outside parties. The antagonistic relation between the parties is based upon trivial causes which have been magnified by frequent repetition, and their unhappy life has been entirely due to unwarranted exhibition of bad temper and a lack of tact in dealing with conditions frequently incident to the married relation.
The exceptions to the master’s report raised every question that could be rightly considered, and many others relating to entirely irrelevant and immaterial matters. We cannot control the domestic infelicities of these parties, and their apparent determination to be unhappy is a matter for their own control. All we can say is that this record does not disclose sufficient facts to warrant the granting of a divorce. The court below adopted the findings of fact and law as reported by the master and in these we concur. The evidence necessary to warrant the granting of a divorce has been frequently reviewed in the appellate courts, and it is not necessary to repeat it: Biddle v. Biddle, 50 Pa. Superior Ct. 38; Egolf v. Egolf, 53 Pa. Superior Ct. 254; Cunningham v. Cunningham, 60 Pa. Superior Ct. 627; Ponthus v. Ponthus, 66 Pa. Superior Ct. 257; Ford y. Ford, 67 Pa. Superior Ct. 350.
The decree is affirmed.